
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.17


CENDANT CORPORATION
1999 BROAD-BASED EMPLOYEE STOCK OPTION PLAN

As Amended on March 29, 1999


SECTION 1.    Purpose; Definitions

        The purpose of the Plan is to give the Corporation a competitive
advantage in attracting, retaining and motivating its employees and to provide
the Corporation and its Affiliates with a stock plan providing incentives to
plan participants directly linked to the profitability of the Corporation's
businesses and increases in shareholder value.

        For purposes of the Plan, the following terms are defined as set forth
below:

        (a) "Affiliate" means a corporation or other entity controlled by,
controlling or under common control with the Corporation.

        (b) "Board" means the Board of Directors of the Corporation.

        (c) "Cause" means (except as otherwise provided by the Committee in the
agreement relating to any Stock Option) a participant's (1) willful failure to
substantially perform his or her duties as an employee of the Corporation or any
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness); (2) act of fraud, misappropriation, dishonesty, embezzlement
or similar conduct against the Corporation or any Affiliate; (3) conviction of a
felony or any crime involving moral turpitude (which conviction, due to the
passage of time or otherwise, is not subject to further appeal) or (4) gross
negligence in the performance of his or her duties. Notwithstanding the
foregoing, if a participant is a party to an employment agreement with the
Corporation or any Affiliate that contains a definition of "Cause," such
definition shall apply to such participant for purposes of the Plan except to
the extent otherwise provided by the Committee in the agreement relating to any
Stock Option. Any determination regarding the existence of "Cause" shall be made
by the Committee in its sole discretion and any such determination shall be
binding on the Participant, the Corporation and any Affiliate.

        (d) "Change-of-Control Transaction" means any transaction or series of
transactions pursuant to or as a result of which (i) during any period of not
more than 24 months, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a third
party who has entered into an agreement to effect a transaction described in
clause (ii), (iii) or (iv) of this paragraph (d)) whose election by the Board or
nomination for election by the Corporation's stockholders was approved by a vote
of at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (other than approval given in connection
with an actual or threatened proxy or election contest), cease for any reason to
constitute at least a majority of the members of the Board, (ii) any person or
entity is or becomes, directly or indirectly, the beneficial owner of 50% or
more of the Common Stock (or other securities or the Corporation having
generally the right to vote for election of the Board), (iii) the Corporation or
any Subsidiary shall sell, assign or otherwise transfer, directly or indirectly,
assets (including stock or other securities of Subsidiaries) having a fair
market or book value or earning power of 50% or more of the assets or earning
power of the Corporation and its Subsidiaries (taken as a whole) to any third
party, other than the Corporation or a wholly-owned Subsidiary thereof,
(iv) control of 50% or more of the business of the Corporation shall be sold,
assigned or otherwise transferred directly or indirectly to any third party,
(v) there is consummated a merger or consolidation of the Corporation with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of the Corporation outstanding immediately prior to
such event continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the securities of the Corporation
or such surviving entity or any parent thereof outstanding

--------------------------------------------------------------------------------


immediately after such event or (B) a merger or consolidation effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no person or entity becomes the beneficial owner or more than 50% or more
of the combined voting power of the Corporation's then outstanding securities or
(vi) the shareholders of the Corporation approve a plan of liquidation or
dissolution.

        (e) "Code" means the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

        (f) "Commission" means the Securities and Exchange Commission or any
successor agency.

        (g) "Committee" means the Committee referred to in Section 2.

        (h) "Common Stock" means common stock, par value $0.01 per share, of the
Corporation.

        (i) "Corporation" means Cendant Corporation, a Delaware cororation.

        (j) "Disability" means permanent and total disability as determined
under procedures established by the Committee for purposes of the Plan.

        (k) "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

        (l) "Fair Market Value" means, as of any given date, the fair market
value of the Common Stock as determined by the Committee in good faith, taking
into account the trading price of the Common Stock on the New York Stock
Exchange, or, if not listed on such exchange, on any other national securities
exchange on which the Common Stock is listed, or on NASDAQ, or in any other
regular public trading market for the Common Stock which may exist as of such
date. The determination of the Committee shall be conclusive in determining the
fair market value of the Common Stock.

        (m) "Plan" means this Cendant Corporation 1999 Broad-Based Employee
Stock Option Plan, as set forth herein and as hereinafter amended from time to
time.

        (n) "Retirement" means retirement from active employment with the
Corporation or an Affiliate at or after age 65.

        (o) "Rule 16-b-3" means Rule 16b-3, as promulgated by the Commission
under Section 16(b) of the Exchange Act, as amended from time to time.

        (p) "Stock Option" means any option granted under Section 5. No Stock
Option granted hereunder shall be an "incentive stock option" as defined in
Section 422 of the Code.

        (q) "Subsidiary" means any corporation in an unbroken chain of
corporations, beginning with the Corporation, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

        (r) "Termination of Employment" means the termination of the
participant's employment with the Corporation and its Affiliates. A participant
employed by an Affiliate shall also be deemed to incur a Termination of
Employment if such Affiliate ceases to be an Affiliate and the participant does
not immediately thereafter become an employee of the Corporation or another
Affiliate. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Corporation and its Affiliates shall
not be considered Terminations of Employment.

        In addition, certain other terms used herein have definitions given to
them in the first place in which they are used.

SECTION 2.    Administration

        The Plan shall be administered by the Compensation Committee or such
other committee of the Board as the Board may from time to time designate (the
"Committee").

--------------------------------------------------------------------------------


        The Committee shall have plenary authority to grant Stock Options
pursuant to the terms of the Plan to employees of the Corporation and its
Affiliates.

        Among other things, the Committee shall have the authority, subject to
the terms of the Plan:

        (a) To select the employees to whom Stock Options may from time to time
be granted;

        (b) To determine the number of shares of Common Stock to be covered by
each Stock Option granted hereunder;

        (c) To determine the terms and conditions of any Stock Option granted
hereunder (including, but not limited to, the option price (subject to
Section 5(a) hereof), any vesting condition, restriction or limitation (which
may be related to the performance of the participant, the Corporation or any
Affiliate) and any vesting acceleration or forfeiture waiver regarding any Stock
Option and the shares of Common Stock relating thereto), based on such factors
as the Committee shall determine;

        (d) To modify, amend or adjust the terms and conditions of any Stock
Option, at any time or from time to time, including extending the expiration
date of options during any period in which exercises are not permitted either by
law or pursuant to a corporate policy;

        (e) To determine to what extent and under what circumstances Common
Stock and other amounts payable with respect to a Stock Option may be deferred;
and

        (f) To determine under what circumstances a Stock Option may be settled
in cash or Common Stock under Section 5(j).

        The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Stock Option issued under the Plan (and any agreement relating
thereto) and to otherwise supervise the administration of the Plan.

        The Committee may act only by a majority of its members then in office,
except that the members thereof may authorize any one or more of their number or
any officer of the Corporation to execute and deliver documents on behalf of the
Committee.

        Any determination made by the Committee or pursuant to delegated
authority pursuant to the provisions of the Plan with respect to any Stock
Option shall be made in the sole discretion of the Committee or such delegate at
the time of the grant of the Stock Option or, unless in contravention of any
express term of the Plan, at any time thereafter. All decisions made by the
Committee or any appropriately delegated officer pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Corporation
and Plan participants.

        Any authority granted to the Committee may also be exercised by the full
Board. To the extent that any permitted action taken by the Board conflicts with
action taken by the Committee, the Board action shall control.

SECTION 3.    Common Stock Subject to Plan

        (a) Stock Authorized. The total number of shares of Common Stock
initially reserved and available for grant under the Plan shall be sixty million
(60,000,000). No participant may be granted Stock Options under the Plan
covering in excess of four million (4,000,000) shares of Common Stock over any
consecutive five (5) year period. Shares subject to a Stock Option under the
Plan may be authorized and unissued shares or may be treasury shares.

        If any Stock Option terminates without being exercised, shares of Common
Stock subject to such Stock Options shall again be available for distribution in
connection with Stock Options under the Plan.

        (b) Adjustment of Shares. In the event of any change in corporate
capitalization, such as a stock split or a corporate transaction, or any merger,
consolidation, separation, including a spin-off, or other distribution of stock
or property of the Corporation, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code) or any partial or

--------------------------------------------------------------------------------


complete liquidation of the Corporation, the Committee or Board may make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number, kind and option price of shares
subject to outstanding Stock Options, in the number and kind of shares subject
to other outstanding Stock Options granted under the Plan and/or such other
equitable substitution or adjustments as it may determine to be appropriate in
its sole discretion; provided, however, that the number of shares subject to any
Stock Option shall always be a whole number.

SECTION 4.    Eligibility

        All employees and independent contractors of the Corporation and its
Affiliates are eligible to be granted Stock Options under the Plan, provided
that, if, at the time of grant, such person is required to file reports pursuant
to Section 16 of the Exchange Act (in connection of such person's affiliation
with the Corporation), such person shall not be eligible to participate in the
Plan.

SECTION 5.    Stock Options

        Stock Options granted under the Plan shall be in such form as the
Committee may from time to time approve.

        Stock Options shall be evidenced by option agreements, the terms and
provisions of which may differ. The grant of a Stock Option shall occur on the
date the Committee by resolution selects an individual to be a participant in
any grant of a Stock Option, determines the number of shares of Common Stock to
be subject to such Stock Option to be granted to such individual and specifies
the terms and provisions of the Stock Option (or such later date as is specified
in such resolution). The Corporation shall notify a participant of any grant of
a Stock Option, and a written option agreement or agreements shall be duly
executed and delivered by the Corporation to the participant. Such agreement or
agreements shall become effective upon execution by the Corporation.

        Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Committee shall deem desirable:

        (a) Option Price. The option price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee and set forth in the
option agreement, and shall not be less than the Fair Market Value of the Common
Stock subject to the Stock Option on the date of grant.

        (b) Option Term. The term of each Stock Option shall be fixed by the
Committee.

        (c) Exercisability. Except as otherwise provided herein, Stock Options
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee. If the Committee provides
that any Stock Option is exercisable only in installments, the Committee may at
any time waive such installment exercise provisions, in whole or in part, based
on such factors as the Committee may determine. In addition, the Committee may
at any time accelerate the exercisability of any Stock Option.

        (d) Accelerated Exercisability. Notwithstanding the provisions of
subsection (c) above, each Stock Option granted shall become immediately
exercisable in full upon a Change-of-Control Transaction.

        (e) Method of Exercise. Subject to the provisions of this Section 5,
Stock Options may be exercised, in whole or in part, at any time during the
option term by giving written notice of exercise to the Corporation specifying
the number of shares of Common Stock subject to the Stock Option to be
purchased.

        Such notice shall be accompanied by payment in full of the purchase
price by certified or bank check or such other instrument as the Corporation may
accept. If approved by the Committee, payment, in full or in part, may also be
made in the form of unrestricted Common Stock already owned by the optionee of
the same class as the Common Stock subject to the Stock Option (based on the
Fair Market Value of the Common Stock on the date the Stock Option is
exercised); provided,

--------------------------------------------------------------------------------


however, that such already owned shares have been held by the optionee for at
least six (6) months at the time of exercise.

        In the discretion of the Committee, payment for any shares subject to a
Stock Option may also be made by delivering a properly executed exercise notice
to the Corporation, together with a copy of the irrevocable instructions to a
broker to deliver promptly to the Corporation the amount of sale or loan
proceeds necessary to pay the purchase price, and, if requested, the amount of
any federal, state, local or foreign withholding taxes. To facilitate the
foregoing, the Corporation may enter into agreements for coordinated procedures
with one or more brokerage firms.

        In addition, in the discretion of the Committee, payment for any shares
subject to a Stock Option may also be made by instructing the Committee to
withhold a number of such shares having a Fair Market Value on the date of
exercise equal to the aggregate exercise price of such Stock Option.

        No shares of Common Stock shall be issued until full payment therefor
has been made. Except as otherwise provided in Section 5(j) below, an optionee
shall have all of the rights of a shareholder of the Corporation holding the
class or series of Common Stock that is subject to such Stock Option (including,
if applicable, the right to vote the shares and the right to receive dividends),
when the optionee has given written notice of exercise, has paid in full for
such shares and, if requested, has given the representation described in
Section 8(a).

        (f) Transferability of Stock Options. Stock Options shall be
transferable by the optionee only pursuant to the following methods: (i) by will
or the laws of descent and distribution; (ii) pursuant to a domestic relations
order, as defined in the Code or Title 1 of the Employee Retirement Income
Security Act, as amended, or the regulations thereunder; or (iii) subject to
such conditions as the Committee may prescribe from time to time, and upon
written notice provided to the General Counsel of the Corporation, as a gift to
family members of the optionee or trusts for the benefit of family members of
the optionee. Except to the extent provided in this Section 5(f) or in Sections
5(g), (h) and (i) below, Stock Options may not be assigned, transferred,
pledged, hypothecated or disposed of in any way (whether by operation of law or
otherwise), shall not be subject to execution, attachment or similar process,
and may be exercised during the lifetime of the holder thereof only by such
holder.

        (g) Termination by Death or Disability. Unless otherwise determined by
the Committee, if an optionee's employment terminates by reason of death or
Disability, any Stock Option held by such optionee may thereafter be exercised,
whether or not it was exercisable at the time of such termination, for a period
of twenty-four (24) months (or such other period as the Committee may specify in
the option agreement) from the date of such termination or until the expiration
of the stated term of such Stock Option, whichever period is the shorter.

        (h) Termination by Reason of Retirement. Unless otherwise determined by
the Committee, if an optionee's employment terminates by reason of Retirement,
any Stock Option held by such optionee may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of such Retirement, or on
such accelerated basis as the Committee may determine, for a period of
twenty-four (24) months (or such other period as the Committee may specify in
the option agreement) from the date of such termination of employment or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter. Any Stock Option not vested as of the date of such Retirement and not
accelerated by action of the Committee shall be cancelled as of the date of such
Retirement.

        (i) Other Termination. Unless otherwise determined by the Committee, if
an optionee incurs a Termination of Employment for any reason other than death,
Disability or Retirement, any Stock Option held by such optionee, to the extent
then exercisable, or on such accelerated basis as the Committee may determine,
may be exercised for the lesser of twelve (12) months from the date of such
Termination of Employment or the balance of such Stock Option's term. Any Stock
Option not vested as of the date of such Termination of Employment and not
accelerated by action of the Committee shall be cancelled as of the date of such
Termination of Employment.

--------------------------------------------------------------------------------


        (j) Deferral of Option Shares. The Committee may from time to time
establish procedures pursuant to which an optionee may elect to defer, until a
time or times later than the exercise of an Option, receipt of all or a portion
of the shares subject to such Option and/or to receive cash at such later time
or times in lieu of such deferred shares, all on such terms and conditions as
the Committee shall determine. If any such deferrals are permitted, then
notwithstanding Section 5(e) above, an optionee who elects such deferral shall
not have any rights as a stockholder with respect to such deferred shares unless
and until certificates representing such shares are actually delivered to the
optionee with respect thereto, except to the extent otherwise determined by the
Committee.

SECTION 6.    Term, Amendment and Termination

        The Plan will terminate ten (10) years after the effective date of the
Plan. Under the Plan, Stock Options outstanding as of such date shall not be
affected or impaired by the termination of the Plan.

        The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would impair the rights of an
optionee under a Stock Option theretofore granted without the optionee's or
recipient's consent.

        The Committee may amend the terms of any Stock Option or other Stock
Option theretofore granted, prospectively or retroactively, but no such
amendment shall impair the rights of any holder without the holder's consent.

        Subject to the above provisions, the Board shall have authority to amend
the Plan to take into account changes in law and tax and accounting rules as
well as other developments, and to grant Stock Options which qualify for
beneficial treatment under such rules without stockholder approval.

SECTION 7.    Unfunded Status of Plan

        It is presently intended that the Plan constitute an "unfunded" plan for
incentive and deferred compensation.

SECTION 8.    General Provisions

        (a) The Committee may require each person purchasing or receiving shares
pursuant to a Stock Option to represent to and agree with the Corporation in
writing that such person is acquiring the shares without a view to the
distribution thereof. The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.

        Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Corporation shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock under the Plan prior to
fulfillment of all of the following conditions:

        (1)  Listing or approval for listing upon notice of issuance, of such
shares on the New York Stock Exchange, Inc., or such other securities exchange
as may at the time be the principal market for the Common Stock;

        (2)  Any registration or other qualification of such shares of the
Corporation under any state or federal law or regulation, or the maintaining in
effect of any such registration or other qualification which the Committee
shall, in its absolute discretion upon the advice of counsel, deem necessary or
advisable; and

        (3)  Obtaining any other consent, approval, or permit from any state or
federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.

        (b) Nothing contained in the Plan shall prevent the Corporation or any
Affiliate from adopting other or additional compensation arrangements for its
employees.

--------------------------------------------------------------------------------

        (c) Adoption of the Plan shall not confer upon any employee any right to
continued employment, nor shall it interfere in any way with the right of the
Corporation or any Affiliate to terminate the employment of any employee at any
time.

        (d) No later than the date as of which an amount first becomes
includible in the gross income of the participant for federal income tax
purposes with respect to any Stock Option under the Plan, the participant shall
pay to the Corporation, or make arrangements satisfactory to the Corporation
regarding the payment of, any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount. Unless otherwise
determined by the Corporation, withholding obligations may be settled with
Common Stock, including Common Stock that is part of the Stock Option that gives
rise to the withholding requirement. The obligations of the Corporation under
the Plan shall be conditional on such payment or arrangements, and the
Corporation and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.

        (e) The Committee shall establish such procedures as it deems
appropriate for a participant to designate a beneficiary to whom any amounts
payable in the event of the participant's death are to be paid or by whom any
rights of the participant, after the participant's death, may be exercised.

        (f) In the case of a grant of a Stock Option to any employee of an
Affiliate of the Corporation, the Corporation may, if the Committee so directs,
issue or transfer the shares of Common Stock, if any, covered by the Stock
Option to the Affiliate, for such lawful consideration as the Committee may
specify, upon the condition or understanding that the Affiliate will transfer
the shares of Common Stock to the employee in accordance with the terms of the
Stock Option specified by the Committee pursuant to the provisions of the Plan.

        (g) The Plan and all Stock Options made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.

        (h) Anything in this Plan to the contrary notwithstanding, the Board
may, without further approval by the shareholders, substitute new options for,
or assume, prior options of any corporation which engages with the Corporation
or any of its Affiliates in a transaction to which Section 424(a) of the Code
would apply (assuming for such purpose that the option assumed or substituted
were an incentive stock option), or any parent or any subsidiary of such
corporation.

SECTION 9.    Effective Date of Plan

        The Plan shall be effective as of the date it is approved by the Board.

--------------------------------------------------------------------------------


SECOND AMENDMENT TO
CENDANT CORPORATION
1999 BROAD-BASED EMPLOYEE STOCK OPTION PLAN

Amended as of April 2, 2001


        The Cendant Corporation 1999 Broad-Based Employee Stock Option Plan (the
"Plan") is hereby amended as follows:

        1. The first sentence of Section 3(a) of the Plan is hereby amended and
restated to read, in its entirety, as follows:

Stock Authorized.    The total number of shares of Common Stock reserved and
available for grant under the Plan shall be [seventy-five] million [75,000,000].

        2. Ratification. Except as expressly set forth in this Amendment, the
Plan is hereby ratified and confirmed without modification.

        3. Effective date. The effective date of this Amendment shall be
April 2, 2001.

--------------------------------------------------------------------------------


THIRD AMENDMENT TO
CENDANT CORPORATION
1999 BROAD-BASED EMPLOYEE STOCK OPTION PLAN

Amended as of March 19, 2002


        The Cendant Corporation 1999 Broad-Based Employee Stock Option Plan (the
"Plan") is hereby amended as follows:

        4. The first sentence of Section 3(a) of the Plan is hereby amended and
restated to read, in its entirety, as follows:

Stock Authorized.    The total number of shares of Common Stock reserved and
available for grant under the Plan shall be [one hundred and forty-one million
nine hundred and seventy thousand seven hundred and ninety-four] [141,970,794].

        5. Ratification. Except as expressly set forth in this Amendment, the
Plan is hereby ratified and confirmed without modification.

        6. Effective date. The effective date of this Amendment shall be
March 19, 2002.

--------------------------------------------------------------------------------




QuickLinks


CENDANT CORPORATION 1999 BROAD-BASED EMPLOYEE STOCK OPTION PLAN As Amended on
March 29, 1999
SECOND AMENDMENT TO CENDANT CORPORATION 1999 BROAD-BASED EMPLOYEE STOCK OPTION
PLAN Amended as of April 2, 2001
THIRD AMENDMENT TO CENDANT CORPORATION 1999 BROAD-BASED EMPLOYEE STOCK OPTION
PLAN Amended as of March 19, 2002
